562 F.2d 1080
96 L.R.R.M. (BNA) 2149, 82 Lab.Cas.  P 10,107
JUDAH AMC & JEEP, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 76-2097.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 31, 1977.Decided Aug. 31, 1977.

Lawrence F. Scalise and Keith E. Uhl, Scalise, Scism, Gentry, Brick & Brick, Des Moines, Iowa, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., for respondent; John D. Burgoyne, Asst. Gen. Counsel, Anne H. Andrews, Atty., John S. Irving, Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Carl L. Taylor, Associate Gen. Counsel, N.L.R.B., Washington, D.C., on the briefs.
Before BRIGHT, ROSS and HENLEY, Circuit Judges.
PER CURIAM.


1
Judah AMC & Jeep, Inc., has petitioned this court to review and set aside an order of the National Labor Relations Board filed December 10, 1976.  The Board has cross-petitioned for enforcement.


2
After thoroughly reviewing the record we find sufficient evidence to support the conclusion of the Administrative Law Judge, affirmed by the Board, that petitioner violated §§ 8(a)(1) and (3) of the National Labor Relations Act, 29 U.S.C. §§ 158(a)(1) and (3), by discriminatorily laying off and refusing to reinstate Stanley Strock because of his union and protected concerted activities.  However, we find that the conclusion that petitioner violated § 8(a)(1) by coercively interrogating Strock concerning a union meeting he attended is not substantiated.  Therefore, we order that the Administrative Law Judge's recommended order, adopted by the Board, with the exception of 1(a), be enforced.  Each party shall pay its own costs.